This is an appeal from the judgment of the district court of Tulsa county in an action wherein plaintiff in error was plaintiff below. Plaintiff in error in due time served and filed its brief in full compliance with the rules of this court, but the defendants in error have wholly failed to file any brief, pleading, or to otherwise appear in this court on the merits of the cause, nor have they offered any excuse for their failure to do so.
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignments of error, reverse the cause, with directions in accordance with the prayer of the petition in error." City National Bank v. Coatney et al., 122, Okla. 233, 253 P. 481.
In this case the petition in error prays that the judgment rendered in the cause be reversed and that the trial court vacate its former judgment, and we find upon examination the authorities cited by plaintiff in error reasonably support the contention of the plaintiff, and we therefore reverse the judgment of the lower court and direct it to vacate its former judgment and enter judgment in favor of the plaintiff in error.